Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
In claim 13, the end of lines 3 and 5 appears to be missing punctuation.   
In claim 14, the end of line 3 appears to be missing punctuation.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10, lines 2-3 recites “it controls the resource usage allocated the inmost control loop” which is unclear and should be rephrase.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 9, 10, 12 – 15, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over Bhattacharjee et al. (WO 2016/074702 A1) in view of Sze et al. (US 2016/0301960 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Bhattacharjee teaches a method to operate a radio access network (Figs. 2 and 5), where the radio access network comprises three or more resource tiers (page 6, lines 38-40: the realization of a radio access network of a communication system in cloud environment is divided into two or more tiers where the tiers have different processing capabilities), each resource tier having different latency/timing requirements, functionalities of the radio access network being realized utilizing network slices and microservices (page 7, lines 12 – 19: The first tier cloud 202 comprises low latency processing and RRH co-ordination. The first tier cloud 202 may support RRHs supporting different technologies such as Wi-Fi, LTE etc simultaneously. The first tier cloud 202 may use a HPC fabric internally to optimize the resource allocation for each technology and across technologies. The second tier cloud 204 comprises high latency or time tolerant operations such as EPC, for example), the method comprising: realizing resource allocation for the radio access network with three or more control loops, where each control loop of the three or more control loops is configured to allocate resources with different latency requirements(page 8, lines 3-4: In an embodiment, each tier 200, 202, 204 comprises a tier manager apparatus 206, 208, 210 associated with each tier; page 8, lines 20-21: In step 302, the tier manager apparatus is configured to control the usage of the tier resources on different connections and services), and configured to control resources between the resource tiers (page 8, lines 31-33: In step 304, the tier manager is configured to communicate with respective apparatuses controlling other tiers regarding the use of resources of the tiers, i.e. other tier manager apparatuses; page 9, lines 2-3: In an embodiment, the tier manager apparatuses may coordinate to "borrow" resources from the connected tiers or allocate resources from connected tiers); controlling resources of an inmost resource tier of the three or more resource tiers by an inmost control loop of the three or more control loops having the lowest latency resource allocation of the three or more control loops (page 7, lines 12-19: The first tier cloud 202 comprises low latency processing and RRH co-ordination); and controlling resources of outer resource tiers of the three or more resource tiers by one or more outer control loops of the three or more control loops for less latency critical resource allocation, each of the one or more outer control loops of the three or more control loops having less critical latency requirement compared to control loops closer to the inmost control loop (page 7, lines 12 – 19: The second tier cloud 204 comprises high latency or time tolerant operations such as EPC, for example).
Bhattacharjee fails to explicitly disclose wherein the one or more outer control loops are responsible for dynamic deployment/redeployment of microservices according to resource usage statistics from a middle control loop of the three or more control loops, the middle control loop being closer to the inmost control loop than the one or more outer control loops, the middle control loop is responsible for intra slice load balancing among microservices according to bandwidth and latency detected by the inmost control loop, and wherein the inmost loop schedules resources within a Transmission Time Interval used in the inmost resource tier.
	However, Sze teaches wherein the one or more outer control loops are responsible for dynamic deployment/redeployment of microservices according to resource usage statistics from a middle control loop of the three or more control loops (paragraph 62: For example, computing resources may be finite and shared amongst a larger pool of resources where some resources are used for other functions (e.g., news-casting, other signal transmissions) and the resources available may also be dynamic. The system may be configured for load balancing or predicting computational resources availability, and the groupings may be established to ensure that encoding activities are a good fit for the amount of resources available. Further described in paragraphs 80-82), the middle control loop being closer to the inmost control loop than the one or more outer control loops (see Fig. 1), the middle control loop is responsible for intra slice load balancing among microservices according to bandwidth and latency detected by the inmost control loop (paragraph 45: The virtual transmitter may operate various channels and sub-channels, each having various transmission characteristics (e.g., throughput, latency, packet loss, encryption, protocol), among others. The virtual transmitter may be configured to communicate with one or more controllers, for example, communicating electronic signals representative of network transmission characteristics, endpoint characteristics, requested information signal characteristics, load conditions. Also described in paragraphs 63 and 68), and wherein the inmost loop schedules resources within a Transmission Time Interval used in the inmost resource tier (paragraph 55: Such preferences may change over time in response to various factors (e.g. a tier may take priority when the group of endpoints in that tier are scheduled for a prime-time news broadcast, but drop in priority outside of that time period)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bhattacharjee’s method by incorporating the teachings of Sze, for the purpose of distributing data and managing system load.
Regarding claims 2 and 13, Bhattacharjee the method of claim 1, further comprising: detecting by a control loop of the three or more control loops that it is unable to fulfil its resource allocation tasks, and transmitting by the control loop an indication to an outer control loop of the three or more control loops (page 9, lines 2 – 6 and 24-30: Tier manager apparatuses may track which resource is available, which is under maintenance or upgrade. This information may be used while deciding to allocate a service request. Tier managers may further expose hooks to a maintenance component, capable of upgrading the network, which in-turn will schedule outage or upgrade of specific processing units. Alternatively, tier managers may alternately report the faults to VIM which in turn coordinate updating and use orchestration mechanisms to enable healing. Also described on page 17, line 39 to page 18, line 8).
Regarding claims 3 and 14, Bhattacharjee the method of claim 2, wherein a control loop of the three or more control loops manages resources of an inner control loop of the three or more control loops on the basis of indications transmitted by the inner control loop (page 9, lines 2-6 and 24-30: Tier manager apparatuses may track which resource is available, which is under maintenance or upgrade. This information may be used while deciding to allocate a service request. Tier managers may further expose hooks to a maintenance component, capable of upgrading the network, which in-turn will schedule outage or upgrade of specific processing units. Alternatively, tier managers may alternately report the faults to VIM which in turn coordinate updating and use orchestration mechanisms to enable healing).
Regarding claims 4 and 15, Bhattacharjee the method of claim 1, wherein each network slice is dedicated to a given type of services having similar network characteristics (page 7, lines 12 – 19: The first tier cloud 202 comprises low latency processing and RRH co-ordination. The first tier cloud 202 may support RRHs supporting different technologies such as Wi-Fi, LTE etc simultaneously. The first tier cloud 202 may use a HPC fabric internally to optimize the resource allocation for each technology and across technologies. The second tier cloud 204 comprises high latency or time tolerant operations such as EPC, for example).
Regarding claim 9, Bhattacharjee the method of claim 1, wherein when the inmost control loop detects overload, it transmits information about the overload to an outer control loop (page 9, lines 2 – 6 and 24-30: Tier manager apparatuses may track which resource is available, which is under maintenance or upgrade. This information may be used while deciding to allocate a service request. Tier managers may further expose hooks to a maintenance component, capable of upgrading the network, which in-turn will schedule outage or upgrade of specific processing units. Alternatively, tier managers may alternately report the faults to VIM which in turn coordinate updating and use orchestration mechanisms to enable healing. Also described on page 17, line 39 to page 18, line 8).
Regarding claim 10, Bhattacharjee the method of claim 9, wherein the outer control loop receives information about the overload from the inmost control loop, it controls the resource usage allocated the inmost control loop(page 9, lines 2 – 6 and 24-30: Tier manager apparatuses may track which resource is available, which is under maintenance or upgrade. This information may be used while deciding to allocate a service request. Tier managers may further expose hooks to a maintenance component, capable of upgrading the network, which in-turn will schedule outage or upgrade of specific processing units. Alternatively, tier managers may alternately report the faults to VIM which in turn coordinate updating and use orchestration mechanisms to enable healing. Also described on page 17, line 39 to page 18, line 8).
Regarding claim 12, Bhattacharjee teaches the same limitations described above in the rejection of claim 1. Bhattacharjee further teaches an apparatus (Fig. 7) in a radio access network, the apparatus comprising: at least one processor (700); and at least one memory (702) including computer program code (704). 
Regarding claim 20, Bhattacharjee teaches the same limitations described above in the rejection of claims 1 and 12. 
Regarding claim 21, Bhattacharjee teaches the same limitations described above in the rejection of claims 1 and 12.
Claims 5 – 7, 11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee and Sze as applied to claim 4 above, and further in view of  Alberi-Morel et al. (EP3306987 A1).
Regarding claims 5 and 16, Bhattacharjee the method of claim 4, but fails to explicitly disclose realizing functionalities of the radio access network within each network slice as microservices.
However, Alberi-Morel teaches realizing functionalities of the radio access network within each network slice as microservices (paragraph 60: The network slice templates describe the chain of micro-services, the required IT resources to run these micro-services as well as the virtual network data path between the micro-services along with their connectivity requirements.).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bhattacharjee’s method by incorporating the teachings of Alberi-Morel, for the purpose of providing specialized services.
Regarding claims 6 and 17, Bhattacharjee the method of claim 5, wherein the functionalities of the radio access network comprise one or more connections of the radio access network, the method further comprising: detecting that existing microservices cannot provide service to the one or more connections of the radio access network; and dynamically initializing by a control loop of the three or more control loops new microservices or more resources to existing microservices on the basis of the detection.
However, Alberi-Morel teaches wherein the functionalities of the radio access network comprise one or more connections of the radio access network, the method further comprising: detecting that existing microservices cannot provide service to the one or more connections of the radio access network (paragraphs 41-43: Thus a network slice can be selected by determining a topology of resources that will be able to execute the requested service according to maintain, for example, an SLA. The topology of resources can be characterized according to parameters that define the operational characteristics of the topology, such as low latency, high bandwidth, geographical coverage and so on. If the network slice template does not exist it can be created manually by the network operator on the basis of business discussion with a tenant. This determines the needed functionalities and service requirements. Alternatively the network operator may offer to the tenants a catalogue of available services); and dynamically initializing by a control loop of the three or more control loops new microservices or more resources to existing microservices on the basis of the detection (paragraphs 41-43: Thus a network slice can be selected by determining a topology of resources that will be able to execute the requested service according to maintain, for example, an SLA. The topology of resources can be characterized according to parameters that define the operational characteristics of the topology, such as low latency, high bandwidth, geographical coverage and so on. If the network slice template does not exist it can be created manually by the network operator on the basis of business discussion with a tenant. This determines the needed functionalities and service requirements. Alternatively the network operator may offer to the tenants a catalogue of available services).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bhattacharjee’s method by incorporating the teachings of Alberi-Morel, for the purpose of providing specialized services.
Regarding claim 7, Bhattacharjee the method of claim 5, but fails to explicitly disclose managing resource requests across network slices.
	However, Alberi-Morel teaches managing resource requests across network slices (paragraph 41: The process of mapping of a service request from a tenant to a network slice template can be an event driven process triggered by the request for creating a slice instance for a tenant. When the tenant requests a service, the network operator can analyse the request and identify (or create if it does not yet exist) the relevant network slice template that fits the service needs of the tenant).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bhattacharjee’s method by incorporating the teachings of Alberi-Morel, for the purpose of providing specialized services.
Regarding claims 11 and 19, Bhattacharjee the method of claim 5, but fails to explicitly disclose allocating microservices to different tiers based on the latency requirements of the connections served by the microservices.
However, Alberi-Morel teaches allocating microservices to different tiers based on the latency requirements of the connections served by the microservices (paragraph 42: Thus a network slice can be selected by determining a topology of resources that will be able to execute the requested service according to maintain, for example, an SLA. The topology of resources can be characterized according to parameters that define the operational characteristics of the topology, such as low latency, high bandwidth, geographical coverage and so on. Also described in paragraph 60: It also covers the requirement of virtual connectivity links between the micro-services, like throughput, latency, jitter, etc. Each slice template will support a service offer to a tenant).
	In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bhattacharjee’s method by incorporating the teachings of Alberi-Morel, for the purpose of providing specialized services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462